Appeal from a judgment of the Supreme Court at Special Term, entered November 4, 1977 in St. Lawrence County, which granted petitioner’s application in a habeas corpus proceeding pursuant to section 72 of the Domestic Relations Law, and awarded her reasonable visitation rights according to a specified schedule with her infant grandson. We find that the record amply supports the award of reasonable visitation rights to the petitioner grandmother. However, the schedule and length of visits are excessive under the circumstances of this case and should be modified to provide that visitation shall be on the second Sunday of each and every month from 11:00 a.m. until 6:00 p.m. Judgment modified, on the law and the facts, by striking the second paragraph thereof and substituting therefor the following: "Said visitation shall be on the second Sunday of each and every month from 11:00 a.m. until 6;00 p.m.” and, as so modified, affirmed, without costs. Sweeney, J. P., Staley, Jr., Larkin, Mikoll and Herlihy, JJ., concur.